Citation Nr: 0737524	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  00-13 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for paralysis, cerebral 
spastic, infantile, with right hemiplegia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from January 27, 1966 to March 
31, 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO rating decision 
that denied service connection for paralysis, cerebral 
spastic, infantile, with right hemiplegia.  In February 2000, 
the Board remanded this appeal for further development.  


FINDINGS OF FACT

The evidence shows clearly and unmistakably that the 
veteran's current paralysis, cerebral spastic, infantile, 
with right hemiplegia, existed prior to service and was not 
aggravated by service.  


CONCLUSION OF LAW

Paralysis, cerebral spastic, infantile, with right 
hemiplegia, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, the decision on appeal was issued prior to the 
enactment of the VCAA.  Thereafter, in April 2001, April 
2004, March 2006, and July 2006 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has that pertains to the claim.  The July 2006 
letter also advised the veteran of how disability evaluations 
and effective dates are assigned, and the type evidence which 
impacts those determinations.  The claim was last 
readjudicated in June 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service private and 
VA treatment records; and records from the Social Security 
Administration (SSA).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; service medical 
records; post-service private and VA treatment records; and 
SSA records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . ."  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).  The term "noted" means 
only conditions that are recorded in examination reports.  
The existence of conditions prior to service reported by the 
veteran as medical history does not constitute a notation of 
such conditions; however, such reports will be considered 
together with all other material evidence in determining the 
question of when a disease or disability began.  38 C.F.R. § 
3.304(b)(1).  Determinations of whether a condition existed 
prior to service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Ibid.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Green v. Derwinski, 1 Vet. App. 320 (1991).  

A temporary or intermittent flare-up of a preexisting disease 
does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991).  In order to support a finding of aggravation, 
the evidence must establish that the underlying disability 
underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a) (2006); see also Verdon v. Brown, 8 Vet. 
App. 529 (1996) (if the disorder becomes worse during service 
and then improves due to in-service treatment to the point 
that it was no more disabling than it was at entrance into 
service, the disorder has not been aggravated by service). 

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2006).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

The veteran had active service for two months and five days, 
from January 1966 to March 1966.  His service medical records 
indicate that on a medical history form at the time of the 
January 1966 enlistment examination, he checked that he had a 
tumor, growth, cyst, or cancer.  The reviewing examiner noted 
that the veteran underwent pilonidal cyst surgery in 1964 and 
that it was well-healed.  The objective January 1966 
enlistment examination report indicated that the veteran had 
a ganglion on the right hand.  No other abnormalities were 
noted.

A February 1966 treatment entry noted that the veteran 
reported that he was born with congenital weakness on the 
left side in his upper and lower extremities.  A March 1966 
entry reported that the veteran complained of coordination 
problems in the left hand.  It was noted that his left arm 
was smaller and that he had very poor coordination in the 
left upper extremity.  The impression was probable central 
nervous system damage with resultant poor function of the 
left upper extremity.  Another March 1966 entry indicated 
that the veteran had unequivocal spastic hemiplegia with 
decreased coordination, absent stereognosis, and joint 
contractures.  

A March 1966 medical board report noted that the veteran was 
presently in his fourth week of training.  It was reported 
that he lacked coordination of the right upper and lower 
extremities.  The veteran indicated that he had suffered from 
impaired function of the upper and lower extremities as long 
as he could remember.  He stated that he was raised from 
infancy by his aunt and uncle and that he was not aware of 
the circumstances surrounding his birth or whether he had any 
postnatal complications or a premature birth.  It was noted 
that during infancy, the veteran required a cast and 
treatment for an equinus deformity of the left lower 
extremity.  He stated that he was not aware and any treatment 
for the right upper extremity.  He related that during high 
school he was unable to participate in physical education or 
any athletic activity because of his physical handicap.  It 
was noted that the veteran stated that he mentioned that 
problem on his enlistment physical, but that such was not 
presently available for review.  It was also reported that 
since the beginning of basic training, the veteran had 
considerable difficulty, especially in physical training and 
marching, since he did not have the dexterity or endurance 
for those activities.  The medical board report included an 
examination of the veteran, which the examiner noted showed 
findings characteristic of cerebral palsy.  Specifically, the 
veteran had carried his left elbow at 20 degrees when 
walking, but brought it to 90 degrees when running, which was 
characteristic of cerebral palsy.  Additionally, there was 
mild atrophy of the right upper extremity, limitation of 
external rotation, a 10 degree flexion contracture of the 
right elbow, moderate pronation contracture of the right 
forearm, hyperextension of the proximal interphalangeal 
joints of the right index and middle fingers, and severe but 
incomplete impairment of stereo gnosis in the right upper 
extremity.  Moreover, the examiner noted that the tibialis 
anterior on the right could not be brought into active 
contraction when the veteran was instructed to dorsiflex the 
foot, and that when instructed to flex the left hi against 
resistance, the anterior tibial developed strong contraction.  
The examiner noted such findings were characteristic of 
spastic hemiplegia.

The diagnosis was paralysis, cerebral spastic, infantile, 
with right hemiplegia.  The medical report indicated that 
because of the significant degree of incoordination, and 
especially because of limited motion and impaired 
stereognosis of the right upper extremity, the veteran 
represented a danger to himself and to others, especially 
with handling weapons.  It was noted that therefore, the 
medical board recommended that the veteran be separated from 
the service.  

The March 1966 medical board proceedings report related a 
diagnosis of paralysis, cerebral spastic, infantile, with 
right hemiplegia.  It was noted that such disorder was not 
caused incident to service, that it existed prior to entry on 
active duty, and that it was not aggravated by active duty.  
The report noted that the veteran did not desire to continue 
on active duty.  The veteran signed the medical proceedings 
report.  

Post-service private and VA treatment records show treatment 
for disorders including variously diagnosed neurological 
problems similar to paralysis, cerebral spastic, infantile, 
with right hemiplegia.  

A November 1981 report from the Rhode Island Department of 
Corrections noted that the veteran had left sided spastic 
hemiplegia.  An April 1986 report, apparently from that same 
facility, indicated that the veteran had a history of 
infantile paralysis on the left resulting in his discharge 
from service.  

A November 1995 report from Rhode Island hospital indicated 
that the veteran had a past medical history that included 
cerebral palsy with scoliosis as a child, requiring left 
ankle Achilles tendon surgery.  

March 1999 and May 1999 VA treatment entries noted that the 
veteran had cerebral palsy with left spasticity and weakness.  

An October 2000 report from Dr. K.N.T., noted that a review 
of the available medical records indicated that the veteran 
had been diagnosed with disorders including spastic cerebral 
paralysis with left hemiplegia.  Dr. T. indicated that the 
veteran had infantile paralysis with left hemiplegia with 
residuals consisting of an antalgic gait, decreased 
dorsiflexion and strength to dorsiflexion of the foot, 
atrophy of the left leg and left arm, decreased coordination 
of the left hand, decreased coordination of the left arm, 
decreased internal and external rotation of the left 
shoulder, and decreased grip strength of the left hand.  

A December 2000 VA treatment report noted that the veteran 
had a history of cerebral palsy.  

Records from the Social Security Administration (SSA) 
indicate that the veteran was receiving disability benefits.  
He was considered disabled since October 1998.  

A September 2001 VA treatment entry referred to a history of 
cerebral palsy with left spasticity and weakness.  A 
September 2002 entry related an assessment that included 
cerebral palsy with left-sided weakness and hyperreflexia.  
Right-sided hand numbness was also diagnosed at that time.  

The Board concludes that there is clear and unmistakable 
evidence that the veteran's paralysis, cerebral spastic, 
infantile, with right hemiplegia, both existed prior to 
service and was not aggravated by service.  

The veteran's service medical records indicate that the 
objective January 1966 enlistment examination report included 
a notation that the veteran's neurological evaluation was 
normal.  Accordingly, the veteran is entitled to the 
presumption of soundness under 38 U.S.C.A. § 1111.

However, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  A 
February 1966 treatment report, within the veteran's first 
month of service, noted that he reported that he was born 
with congenital weakness on the left side in his upper and 
lower extremities.  A March 1966 entry indicated that the 
veteran had unequivocal spastic hemiplegia with decreased 
coordination, absent stereognosis, and joint contractures.  
The March 1966 medical board report noted that the veteran 
reported that he had suffered from impaired function of the 
upper and lower extremities as long as he could remember.  
The veteran also stated that during high school he was unable 
to participate in physical education or any athletic activity 
because of his physical handicap and that he mentioned that 
problem on his enlistment physical.  The medical board report 
found that the veteran had paralysis, cerebral spastic, 
infantile, with right hemiplegia following a complete 
physical examination which included objective findings 
consistent with cerebral palsy.  The March 1966 medical board 
proceedings report indicated that such disorder was not 
caused incident to service, that it existed prior to entry on 
active duty, and that it was not aggravated by active duty.  

Post-service treatment records also corroborate that the 
veteran's paralysis, cerebral spastic, infantile, with 
hemiplegia existed prior to his entry into service.  For 
example, an April 1986 report from the Rhode Island 
Department of Corrections noted that the veteran had a 
history of infantile paralysis on the left resulting in his 
discharge from service.  A November 1995 report from Rhode 
Island Hospital noted that the veteran had a past medical 
history that included cerebral palsy with scoliosis as a 
child.  Based on the service medical records, including the 
March 1966 medical board report and March 1966 medical board 
proceedings report, and the post-service treatment records, 
the Board finds that finds that clear and unmistakable 
evidence establishes that the veteran's paralysis, cerebral 
spastic, infantile, with right hemiplegia, existed prior to 
service.  See Wagner, supra.  Such findings were based upon a 
complete examination of the veteran, including his pre-
service history as well as by objective findings on 
examination.  

Having shown that the veteran's condition preexisted service, 
the next step is to determine whether the paralysis, cerebral 
spastic, infantile, with right hemiplegia, was aggravated by 
service.  A pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See Wagner, 
supra.  

The evidence clearly shows that the veteran was seen for 
paralysis, cerebral spastic, infantile, with right 
hemiplegia, during service.  However, a pre-existing disease 
or injury will be found to have been aggravated by service 
only if the evidence shows that the underlying disability 
underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  
Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  In this regard, 
there is no evidence of record that such disorder had any 
increase of symptoms during the veteran's period of service.  
There is no complaint of trauma or worsening symptoms in the 
service medical records.  Rather, the veteran simply 
presented with a report of being born with congenital 
weakness of the left side.  Moreover, the March 1966 medical 
board specifically found that his infantile, cerebral spastic 
paralysis was not aggravated by active duty.  There is no 
opinion to the contrary.

Further, there is no post-service evidence of the disorder 
until 1981, which merely notes the condition by history.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed.Cir.2000) (holding "that 
evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service, as evidence of whether a pre-existing 
condition was aggravated by military service.").

For the reasons set forth above, the Board finds that the 
evidence clearly and unmistakably shows that the veteran's 
disorder existed prior to service and was not aggravated 
beyond the normal progression of the disorder.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.306; see also Wagner, 
supra.  Thus, the claim for service connection is denied.  


ORDER

Service connection for paralysis, cerebral spastic, 
infantile, with right hemiplegia, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


